Delaware App. No. 05CAE05-031, 2006-Ohio-3925. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 2 of the court of appeals’ Judgment Entry filed November 17, 2006:
‘Whether spouses can recover the income lost due to one spouse caring for another or whether they may only recover the cost to hire outside home health care.”
Moyer, C.J., O’Donnell and Lanzinger, JJ., dissent.
The conflict ease is Depouw v. Bichette, 162 Ohio App.3d 336, 2005-Ohio-3695.
Sua sponte, cause consolidated with 2006-1703, Hutchings v. Childress, Delaware App. No. 05CAE05-031, 2006-Ohio-3925.